DETAILED ACTION
This non-final rejection is responsive to the claims filed 22 July 2019.  Claims 1-20 are pending.  Claims 1, 9, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  “at at”.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0080120 A1) hereinafter known as Wang in view of Xu (US 2019/0373141 A1) hereinafter known as Xu.

Regarding independent claim 1, Wang teaches:
comprising: calling a front-facing camera ... of the mobile terminal to acquire a face image of a user in response to a sliding action applied on the sliding module; and  (Wang: Fig. 2 and ¶[0038] and ¶[0048]; Wang teaches a drawing event to enable a camera.)
unlocking the application by using the captured face image as an access key, wherein said application is a preset application.  (Wang: Fig. 2 (S203) and ¶[0055]; Wang teaches detecting a face image for authentication to perform an unlock operation.)

Wang does not explicitly teach:
... disposed on the sliding module ... 

However, Xu teaches:
... disposed on the sliding module ...  (Xu: Fig. 10 and ¶[0084]-¶[0085]; Xu teaches  a sliding motion which starts the camera.  ¶[0048]-¶[0050] further teach extending the camera on a slide rail.)

Wang and Xu are in the same field of endeavor as the present invention, as the references are directed to a sliding motion activating a front-facing camera.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a sliding motion which activates a front-facing camera for an unlocking operation as taught in Wang with activation of the camera resulting in sliding the camera out as taught in Xu.  Wang already teaches activating a front-facing camera.  However, Wang does not explicitly teaches extending the camera out, i.e. the sliding module.  Xu provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to include teachings of Xu because the combination would allow the camera to be hidden for user’s privacy, as suggested by Xu: ¶[0037].


Regarding claim 2, Wang in view of Xu further teaches the method of claim 1 (as cited above).


wherein the calling a front-facing camera comprises: detecting whether there is a face in the camera's current image frame; and capturing the face image if there is a face in the camera's current image frame.  (Wang: Fig. 2 (S203) and ¶[0055]-¶[0056]; Wang teaches detecting a face image for authentication to perform an unlock operation.)


Regarding claims 9, 10, and 17-19, these claims recite a device and a non-transitory computer-readable storage medium that performs the method of claims 1 and 2, therefore, the same rationale for rejection applies.


Claims 3-5, 8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu in view of Charng (US 2016/0063234 A1) hereinafter known as Charng.

Regarding claim 3, Wang in view of Xu further teaches the method of claim 1 (as cited above).

Wang further teaches:
wherein the step of unlocking the application comprises: comparing features between the captured face image and a preset face image to obtain a comparison result; and unlocking the preset application if the comparison result indicates that the captured face image and the preset face image ...  (Wang: Fig. 2 (S203) and ¶[0055]-¶[0057]; Wang teaches detecting a face image and matching the image to pre-stored face templates to unlock.)



However, Charng that the captured facial image and the preset facial images are from the same person.  (Charng: Fig. 3 and ¶[0020]-¶[0024]; Charng teaches creating a preset facial image of a user by capturing photos and further matching the facial images.)

Charng is in the same field of endeavor as the present invention, since it is directed to authenticating the user using facial recognition.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a sliding motion which activates a front-facing camera for an unlocking operation by matching the user’s face to a pre-stored face template as taught in Wang with the pre-stored face template consisting of an image of the user as taught in Charng.  Wang already teaches comparing the user’s facial image to a pre-stored template.  However, Wang does not explicitly teach the pre-stored face template consisting of an image of the user.  Charng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Xu to include teachings of Charng because the combination would allow to open specific application based on the user’s identity, as suggested by Charng: Fig. 3.


Regarding claim 4, Wang in view of Xu in view of Charng further teaches the method of claim 3 (as cited above).

While Wang in view of Xu teaches the sliding action and unlocking, Wang in view of Xu does not explicitly teach then starting the preset application.


further comprising:  42starting the preset application in response to the sliding action and unlocking the preset application as part of the starting process of the preset application.  (Charng: Fig. 3 (24) and ¶[0015] and ¶[0018]; Charng teaches opening the application in response to matching the facial image.)


Regarding claim 5, Wang in view of Xu in view of Charng further teaches the method of claim 3 (as cited above).

Charng further teaches:
wherein the mobile terminal has at at least two preset applications and the step of unlocking the preset application comprises: selecting a preset application that corresponds to a preset face image matching the captured face image; and starting the selected preset application and accessing a main interface of the selected preset application.  (Charng: Fig. 3 (22) and ¶[0014]; Charng teaches inputting the names of the plurality of application that are linked to the preset facial image.)


Regarding claim 8, Wang in view of Xu in view of Charng further teaches the method of claim 1 (as cited above).

Charng further teaches:
further comprising: acquiring a user selection instruction encoding a selection of an application as a preset application; and  43setting the application selected by the user selection instruction as the preset application.  (Charng: Fig. 3 (22) and ¶[0014]; Charng teaches inputting the names of the plurality of application that are linked to the preset facial image.)

Charng is in the same field of endeavor as the present invention, since it is directed to authenticating the user using facial recognition.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a sliding motion which activates a front-facing camera for an unlocking operation by matching the user’s face to a pre-stored face template as taught in Wang with the user setting a preset application as taught in Charng.  Wang already teaches comparing the user’s facial image to a pre-stored template.  However, Wang does not explicitly teach the user setting a preset application.  Charng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Xu to include teachings of Charng because the combination would allow to open specific application based on the user’s identity, as suggested by Charng: Fig. 3.



Regarding claims 11-13 and 16, these claims recite a device that performs the method of claims 3-5 and 8, therefore, the same rationale for rejection applies.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu in view of Charng in view of Kim (US 2018/0367656 A1) hereinafter known as Kim.

Regarding claim 6, Wang in view of Xu in view of Charng further teaches the method of claim 3 (as cited above).

Wang in view of Xu in view of Charng does not explicitly teach the limitations of claim 6.

However, Kim teaches:
further comprising: presenting a touch-based unlocking interface if the comparison result indicates that the captured face image and the preset face image are from different persons.  (Kim: Fig. 9 and ¶[0203]; Kim teaches presenting a screen for a user to enter a pin when facial recognition fails.)
Kim is in the same field of endeavor as the present invention, since it is directed to authenticating the user using facial recognition.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a sliding motion which activates a front-facing camera for an unlocking operation by matching the user’s face to a pre-stored face template of the user as taught in Wang in view of Xu in view of Charng with presenting a touch screen for a user to enter their pin if facial recognition fails as taught in Kim.  Wang already teaches comparing the user’s facial image to a pre-stored template.  However, Wang in view of Xu in view of Charng does not explicitly teach presenting a touch screen for a user to enter their pin if facial recognition fails.  Kim provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang, Xu, and Charng to include teachings of Kim because the combination would allow the user another method of performing the authentication.


claim 14, this claim recites a device that performs the method of claim 6, therefore, the same rationale for rejection applies.




Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu in view of Park (US 2010/0216447 A1) hereinafter known as Park.


Regarding claim 7, Wang in view of Xu further teaches the method of claim 1 (as cited above).

Wang in view of Xu does not explicitly teach the limitations of claim 7.

However, Park teaches:
further comprising: receiving a sliding event parameter generated by a Hall sensor in the mobile terminal; and determining whether a sliding action has occurred according to the sliding event parameter.  (Park: Fig. 2 and ¶[0028], ¶[0037]-¶[0038], and ¶[0076]; Park teaches acquiring a sliding event by sensor 140, which may be a Hall sensor.)
Park is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. processing a sliding event on a mobile device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a sliding motion which activates a front-facing camera for an unlocking operation by matching the user’s face to a pre-stored face template of the user as taught in Wang in view of Xu with further receiving a sliding event by a Hall sensor in the mobile terminal as taught in Park.  Wang in view of Xu already teaches processing a sliding event which extends the camera.  However, Wang in view of Xu does not explicitly teach further receiving a sliding event by a Hall sensor in the mobile terminal.  Park provides this additional functionality.  As such, it would have 


Regarding claim 15, this claim recites a device that performs the method of claim 7, therefore, the same rationale for rejection applies.






Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu in view of Ratcliff (US 2014/0267874 A1) hereinafter known as Ratcliff.

Regarding claim 20, Wang in view of Xu further teaches the mobile terminal of claim 18 (as cited above).

Wang in view of Xu further teaches a sliding input to reveal the camera.

However, Ratcliff further teaches:
wherein the sliding module is configured to hide or expose the front-facing camera by turning a portion of a screen of the mobile terminal opaque or transparent.  (Ratcliff: ¶[0029]-¶[0030] and ¶[0036]-¶[0037]; Ratcliff teaches changing transparency to reveal a camera.)
Ratcliff is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. revealing a camera on a mobile device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute revealing a front-facing camera by having it slide out of the housing in response to a sliding input as taught in Wang in view of Xu with revealing the camera by changing the transparency as taught in Ratcliff.  Wang in view of Xu already teaches revealing the camera.  Ratcliff: ¶[0003].






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145